NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3773-20

JOHN CAROFF,

          Plaintiff-Appellant,

v.

RUTGERS, THE STATE
UNIVERSITY OF NEW JERSEY
and JEWELL BATTLE, in her
official capacity as the University
Custodian of Records,

     Defendants-Respondents.
____________________________

                   Argued August 2, 2022 – Decided August 16, 2022

                   Before Judges Sumners and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-2018-21.

                   Walter M. Luers argued the cause for appellant (Cohn
                   Lifland Pearlman Herrmann & Knopf LLP, attorneys;
                   Walter M. Luers, on the briefs).

                   James P. Lidon and Paul H. Kochanski argued the cause
                   for respondents (McElroy, Deutsch, Mulvaney &
                   Carpenter, LLP, and Lerner David Littenberg
            Krumholz & Mentlik LLP, attorneys; James P. Lidon,
            of counsel and on the brief).

PER CURIAM

      Plaintiff John Caroff appeals an order denying his order to show cause and

dismissing with prejudice his verified complaint in which he sought an order

requiring Rutgers, The State University of New Jersey (Rutgers), to produce

pursuant to the Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, the

All-22 video of the December 5, 2020 football game between Rutgers and The

Pennsylvania State University (Penn State). Plaintiff contends the video is a

public record under OPRA and is not exempt under copyright law or OPRA's

trade-secret and competitive-advantage exemptions.      Unpersuaded by those

arguments, we affirm.

                                       I.

      On January 22, 2021, Rutgers received an OPRA request from plaintiff

for the "All-22 film of the 12/05/2020 men's college football game between Penn

State and Rutgers." 1 Plaintiff requested the video because he wanted to show it

to his family, including his thirteen-year-old daughter. Plaintiff believes his



1
  We note plaintiff used the phrase "All-22 film" in his request, but otherwise
plaintiff and defendants predominantly use the phrase "All-22 video." We
understand the parties use those phrases interchangeably.
                                                                          A-3773-20
                                       2
daughter "possesses the necessary skill set for her to have considerable future

career success as a football strategist" and "[s]tudying [the] college football All-

22 [v]ideo advances her qualifications should she seek future employment with

a college football staff or as part of the media covering college football."

Viewing the video, plaintiff thought his daughter would "have the opportunity

to analyze collegiate football in the same way that is currently only utilized by

Big Ten Conference insiders."

      Rutgers's varsity football team is a National Collegiate Athletic

Association (NCAA) Division I program and competes in the Big Ten

Conference. The football team plays predominantly against Big Ten opponents

but also plays a small number of games against strategic non-conference

opponents. Transmissions of Rutgers football games are available on multiple

major television networks and other services legally authorized to air the games.

Tickets for home games are also available for sale to members of the public.

      The All-22 video at issue is "an edited, compilation of digital video

recordings of the December 5, 2020 football game." The video includes footage

from two cameras: one is located at the fifty-yard line and captures a wide-

angle sideline shot focused to include all twenty-two players on the field; the

second is located behind the endzone and is more narrowly focused to capture


                                                                              A-3773-20
                                         3
the line formation for each given play. Rutgers considers the All-22 video to be

Rutgers's non-public proprietary information, limits internal access to the All-

22 video to the team's coaching staff and student athletes, and requires a

password for access to the video.

      According to Rutgers's Associate Athletic Director of Football

Operations, the athletic-department staff records the All-22 video for two

purposes that have proprietary value to Rutgers. First, the video is used to aid

coaching staff and student athletes in "evaluat[ing] the University's offensive,

defensive and special team plays" and in "refin[ing] or adjust[ing] those plays"

based on that evaluation.     Second, the video is used to obtain scouting

information concerning opposing teams.           The football program "obtain[s]

scouting information on their opponents by providing access to their proprietary

All-22 videos to their opponents in exchange for their opponents' reciprocal

grant of access to the opponents' proprietary All-22 videos." This exchange

between programs not only reduces scouting costs but also "gives every team

the same level and kind of scouting information regarding opponents and, as a

result, enhances the fairness of competition."

      According to Rutgers's Deputy Director of Athletics, "[a]ll Big Ten

member schools share All-22 video with a closed group of other universities


                                                                          A-3773-20
                                       4
through football video sharing arrangements."       Under those arrangements,

participating schools agree to upload their All-22 videos to "an internet-based

video sharing program." Access to the video-sharing program is limited to

participating schools. The Big Ten's Game Management Manual on football

sets forth limitations on sharing depictions of the Big Ten football games by

member schools. Section seven of the manual "mandates a mutual exchange of

game video for all games played during that season between all universities."

Section fourteen of the manual further provides, "Conference universities shall

not permit depiction of Conference football games to be shown other than to

alumni groups, Conference office personnel and game officials unless

accompanied by a member of the university staff." According to Rutgers's

Deputy Director of Athletics, Rutgers's right to participate in the video-sharing

program is contingent on its compliance with the requirements set forth in the

manual.

      Rutgers does not distribute All-22 video or any other game footage to the

public. According to the Deputy Director of Athletics, "college and university

football programs endeavor to prevent their All-22 video from becoming public

because it provides current and future opponents with a unilateral opportunity

to scout their teams and student athletes." Although many Division I football


                                                                           A-3773-20
                                       5
programs have video-sharing arrangements, many programs, including Rutgers,

play against non-conference opponents.      Those non-conference opponents

would "have nothing to gain" by entering into a video-sharing arrangement with

Rutgers if Rutgers's All-22 video was publicly shared. Rather, according to

Rutgers's Deputy Director of Athletics, non-conference opponents would have

a "decided competitive advantage" over Rutgers by refusing to enter into mutual

video sharing arrangements because, if the All-22 video were public, non-

conference opponents would be able to scout Rutgers using the publicly-shared

All-22 video without having to afford Rutgers reciprocal access to their own

All-22 video. Public release of the All-22 video also would have a negative

impact on Rutgers's relationship with other Big Ten teams, such as Penn State,

in that public release would provide other Penn State opponents with the video,

which includes scouting information about Penn State, without providing Penn

State reciprocal access to the opponent's video. Thus, according to the Deputy

Director of Athletics, a prospective opponent of Rutgers "would have reason to

consider whether it was willing to play a football game against Rutgers" if the

All-22 video of the game would be released publicly.

      On February 17, 2021, defendant Jewell Battle, Rutgers's Custodian of

Records, sent an email to plaintiff informing him Rutgers had denied his OPRA


                                                                         A-3773-20
                                      6
request because the All-22 video was exempt pursuant to OPRA's exemptions

for "trade secrets and proprietary commercial or financial information obtained

from any source" and "competitive advantage," citing N.J.S.A. 47:1A-1.1.

Battle advised plaintiff disclosure of the video "would give an advantage to

competitors or bidders" and, consequently, Rutgers denied his request.

      On April 2, 2021, plaintiff filed a verified complaint against Rutgers and

Battle, in her official capacity as Rutgers's Custodian of Records, seeking to

compel Rutgers to disclose the All-22 video of the December 5, 2020 game

between Rutgers and Penn State under OPRA and the common law right of

access. Plaintiff filed with the verified complaint his counsel's certification,

which included as exhibits the email denying plaintiff's request and a copy of

the Big Ten's Game Management Manual on football.

      On April 30, 2021, the trial court entered an order to show cause requiring

defendants to show cause why the court should not order them to produce the

requested All-22 video. In response, defendants submitted certifications of the

Associate Athletic Director of Football Operations in Rutgers's Department of

Intercollegiate Athletics, Rutgers's Deputy Director of Athletics, Battle, and

defense counsel, who included as an exhibit Rutgers's copyright policy.




                                                                           A-3773-20
                                       7
      In reply, plaintiff submitted his certification, in which he "agree[d] with

Rutgers that the All-22 [v]ideo gives a unique perspective not found anywhere

else." He represented he was "not interested in commercializing it or uploading

it to YouTube," but wanted the video only to "educate [his] 13-year-old

daughter." According to plaintiff, "[d]istribution of All-22 video is not limited

to head-to-head competitors" but is "made available to other schools and college

football analysts in multiple media organizations and ex-players." Plaintiff

certified "[a]ll Division I college football teams, including Rutgers and private

institutions, exchange All-22 [v]ideo with their opponents."

      After hearing oral argument, Judge Alberto Rivas placed a decision on the

record denying plaintiff's application. The judge first held OPRA's proprietary-

information exemption applied and precluded disclosure of the All-22 video to

plaintiff because Rutgers has "a significant proprietary interest in A[ll]-22 films

and the sharing of these films is not indiscriminate."       Rejecting plaintiff's

argument that by sharing the All-22 videos with some schools Rutgers opened

the door to everyone, the judge found Rutgers did not "just give[ the video] willy

nilly to any person who asks for it; it is within a defined universe." Referring

to the All-22 videos as "the coin of the realm," the judge found the All-22 videos

"have intense value because of the information that's contained therein" and


                                                                             A-3773-20
                                        8
"that value is reciprocated when Rutgers gets from the other school their films

. . . ." He held "[i]f Rutgers's films are devalued [by] becoming generally

available, that is a harm to Rutgers," precluding disclosure of the video to

plaintiff under OPRA's proprietary-information exemption.

      The judge also held the competitive-advantage exemption under OPRA

precluded disclosure of the All-22 video to plaintiff. The judge found "if the

other schools can just OPRA Rutgers['s] films, there is no corresponding duty

to turn over opponents' films and that without question would put Rutgers at a

competitive disadvantage."      The judge found under those circumstances

"schools can bypass the reciprocal process to get Rutgers['s] films and there is

no corresponding [obligation] to turn over the film to Rutgers," forcing Rutgers

to "either forego getting competitive information or . . . engage in the expense

of sending scouts to prospective opponents which could result in increased

costs," an expense Rutgers's competitors would not have to incur if Rutgers's

videos were subject to disclosure under OPRA. The judge held:

                   The current sharing agreement is a closed loop
            system dependent on mutual cooperation and that . . . is
            where the value exists. It's an intangible value, but it is
            a value of no question.
                   Opening the floodgates to dissemination which
            would be the practical results in ordering the production
            of the A[ll]-22 film in this case would destroy the value,
            advantages and benefits that w[ere] sought to be

                                                                          A-3773-20
                                        9
            accomplished and encompassed in the agreement that
            Rutgers entered into with [other] school[s].

      Regarding copyright, the court found "there is some degree of creativity

which would bestow upon the [All-22] film copyrighted protection" and "the

creation of this film was a copyrightable act and is subject to protection based

on . . . the intentional limited distribution." The judge also found fair use did

not apply because "[f]air use . . . is dependent upon access" and here "there's no

generalized access" to the All-22 videos because "these films are not deposited

in a location where there is unlimited access. Access is restricted here governed

by contractual agreement."

      With respect to the common-law access claim, the judge weighed the

competing interests of both plaintiff and Rutgers and determined "[t]he interest

of an individual looking to enhance job opportunities in the future while

laudable do[es] not outweigh the interest of Rutgers to limit the distribution of

A[ll]-22 films." The judge then denied the order to show cause, held Rutgers

was not required to disclose the December 5, 2020 All-22 video, and dismissed

plaintiff's complaint with prejudice. On August 11, 2021, the judge issued an

order memorializing his decision.

      On appeal, plaintiff argues the All-22 video is not exempt from disclosure

under OPRA's proprietary information and trade secrets exemption or the

                                                                            A-3773-20
                                       10
competitive advantage exemption and is not exempt from disclosure under

federal copyright law. Plaintiff did not address the judge's finding that Rutgers

was not required to disclose the All-22 video under the common law.

Accordingly, plaintiff waived his common-law argument. See Sklodowsky v.

Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011) ("An issue not briefed on

appeal is deemed waived."); Matter of Gloria T. Mann Revocable Tr., 468 N.J.

Super. 160, 180 (App. Div. 2021) (same).

                                       II.

      "Whether an OPRA exemption applies is a question of law subject to de

novo review." Bozzi v. City of Jersey City, 248 N.J. 274, 282-83 (2021); see

also Libertarians for Transparent Gov't v. Cumberland Cnty., 250 N.J. 46, 55

(2022) (noting we review legal questions, including the interpretation of statutes

such as OPRA, de novo). We do not disturb a trial judge's factual findings if

they are supported by adequate, substantial, and credible evidence. N. Jersey

Media Grp., Inc. v. State, Off. of Governor, 451 N.J. Super. 282, 295 (App. Div.

2017).

      "OPRA is designed to give members of the public 'ready access to

government records' unless the statute exempts them from disclosure." Rivera

v. Union Cnty. Prosecutor's Off., 250 N.J. 124, 140-41 (2022) (quoting Burnett


                                                                            A-3773-20
                                       11
v. Cnty. of Bergen, 198 N.J. 408, 421 (2009)). The purpose of OPRA is "to

maximize public knowledge about public affairs in order to ensure an informed

citizenry and to minimize the evils inherent in a secluded process." N. Jersey

Media Grp., Inc. v. Twp. of Lyndhurst, 229 N.J. 541, 555 (2017) (quoting Mason

v. City of Hoboken, 196 N.J. 51, 64 (2008)); see also Rivera, 250 N.J. at 141

(OPRA's "core concern is to promote transparency in government").

      To achieve those goals, Rivera, 250 N.J. at 141, OPRA broadly defines

"[g]overnment record" to include any record "made, maintained or kept on file

in the course of his or its official business by any officer, commission, agency

or authority of the State or of any political subdivisions thereof," or any record

"received in the course of his or its official business by any such officer,

commission, agency or authority of the State or of any political subdivision

thereof," N.J.S.A. 47:1A-1.1.

      "The public's right to disclosure, while broad, is not unlimited." Bozzi,

248 N.J. at 284.     "OPRA contains twenty-three explicit exemptions from

disclosure." Ibid. "[I]f a document falls within one of these categories, it is not

a government record and not subject to disclosure pursuant to OPRA."

Commc'ns Workers of Am. v. Rousseau, 417 N.J. Super. 341, 355 (App. Div.

2010).


                                                                             A-3773-20
                                       12
      N.J.S.A. 47:1A-1.1 provides in relevant part, "[a] government record shall

not include . . . information which is deemed to be confidential" including "trade

secrets and proprietary commercial or financial information obtained from any

source." A trade secret is exactly that: a secret whose "only value consists in

. . . being kept private."    Newark Morning Ledger Co. v. N.J. Sports &

Exposition Auth., 423 N.J. Super. 140, 169 (App. Div. 2011) (quoting Trump's

Castle Assocs. v. Tallone, 275 N.J. Super. 159, 163 (App. Div. 1994)).

However, to be protected from disclosure, "information need not rise to the level

of a trade secret . . . and indeed, may otherwise be publicly available." Lamorte

Burns & Co. v. Walters, 167 N.J. 285, 299 (2001). "Notably, OPRA does not

require an independent demonstration of confidentiality. Rather, under OPRA,

if the document contains commercial or proprietary information it is not

considered a government record and is not subject to disclosure." Rousseau,

417 N.J. Super. at 358.

      N.J.S.A. 47:1A-1.1 also exempts from disclosure under OPRA

"information which, if disclosed, would give an advantage to competitors or

bidders." "To justify non-disclosure under this provision, there must be 'a clear

showing' that the exemption applies." Scheeler v. Off. of the Governor, 448 N.J.

Super. 333, 347 (App. Div. 2017) (quoting Tractenberg v. Twp. of W. Orange,


                                                                            A-3773-20
                                       13
416 N.J. Super. 354, 378-79 (App. Div. 2010)). "The 'mere potential' that

disclosure of information in a government record might confer a competitive

advantage upon some person or entity is not sufficient." Scheeler, 448 N.J.

Super. at 347 (quoting Tractenberg, 416 N.J. Super. at 379). In Tractenberg, we

held "the mere potential for future negotiations without a strong showing that

negotiations are probable" was not sufficient to meet OPRA's competitive-

advantage exemption. 416 N.J. Super. at 379.

      OPRA also exempts information protected from disclosure by any federal

law, regulation, or order. N.J.S.A. 47:1A-9(a); see also Doe v. Rutgers, State

Univ. of N.J., 466 N.J. Super. 14, 23-24 (App. Div. 2021). Under the federal

Copyright Act, copyright protection attaches to "original works of authorship

fixed in any tangible medium of expression, now known or later developed, from

which they can be perceived, reproduced, or otherwise communicated, either

directly or with the aid of a machine or device." 17 U.S.C. § 102(a); see also

Fourth Est. Pub. Benefit Corp. v. Wall-Street.com, LLC, ___ U.S. ___, 139 S.

Ct. 881, 887 (2019). "An author gains 'exclusive rights' in her work immediately

upon the work's creation, including rights of reproduction, distribution, and

display." Fourth Est. Pub. Benefit Corp., ___ U.S. at ___, 139 S. Ct. at 887; see

also Eldred v. Ashcroft, 537 U.S. 186, 195 (2003) ("[F]ederal copyright


                                                                           A-3773-20
                                      14
protection . . . run[s] from the work's creation."). Copyrightable w orks include,

among other things, "motion pictures and other audiovisual works." 17 U.S.C.

§ 102(a)(6). A work is "original" if it was "independently created by the author"

and "possesses at least some minimal degree of creativity." Feist Publ'ns, Inc.

v. Rural Tel. Serv., Co., 499 U.S. 340, 345 (1991). "To be sure, the requisite

level of creativity is extremely low" and "[t]he vast majority of works make the

grade quite easily, as they possess some creative spark." Ibid.

      Based on these principles, Judge Rivas correctly applied OPRA's

propriety-information, competitive-advantage, and federal-law exemptions, and

we affirm.

      Plaintiff mistakenly conflates the concepts of trade secret and proprietary

information. Judge Rivas held the All-22 video was protected as propriety

information, not as a trade secret.    Although the determination of whether

information constitutes a trade secret includes whether the information "is

known outside of the owner's business," Newark Morning Ledger Co., 423 N.J.

Super. at 169, confidentiality is not a required element for a determination that

information is proprietary, Rousseau, 417 N.J. Super. at 358.           Like the

information at issue in Rousseau, the All-22 video is not intended for wide

dissemination and the agreements about the videos delineate the specific terms


                                                                            A-3773-20
                                       15
regarding their use and the persons who may review them. Id. at 359. That

Rutgers chose to make the All-22 video available to individuals or entities

pursuant to the limited terms of those agreements does not strip the video of its

proprietary nature. Under any definition of proprietary, the All-22 video – made

by Rutgers's personnel and owned, used, and distributed by Rutgers for Rutgers's

intended purposes – is proprietary information and is exempt from OPRA. See

DiProspero v. Penn, 183 N.J. 477, 492 (2005) (in interpreting statutory

language, courts "ascribe to the statutory words their ordinary meaning and

significance").

      We are equally convinced, as Judge Rivas was, that requiring disclosure

of the All-22 video would give an advantage to Rutgers's competitors. Credible

evidence in the record supports the finding that the All-22 video is a substantial

bargaining chip – or "coin of the realm" to use Judge Rivas's expression –

Rutgers uses in its negotiations with other universities. Making Rutgers's All-

22 video subject to disclosure under OPRA would eliminate that bargaining

chip. Plaintiff's argument that the competitive-advantage exemption "can never

apply to Rutgers because Rutgers can negotiate a video exchange with any

prospective non-conference opponent" or because Rutgers does not have to

compete against a team that refuses to share its All-22 video is nonsensical. If


                                                                            A-3773-20
                                       16
its All-22 video were subject to disclosure under OPRA, any offer by Rutgers to

share its All-22 video would have no value because the competing school could

obtain Rutgers's All-22 video under OPRA.         Rutgers would have to offer

something else to obtain its competitor's All-22 video or, unlike its competitors,

incur the cost of other scouting efforts. That inherently places Rutgers at a

competitive disadvantage. Moreover, as plaintiff's counsel conceded during oral

argument, under plaintiff's interpretation of OPRA, not only Rutgers's All-22

video but any All-22 video Rutgers "received" would be subject to disclosure

under OPRA. See N.J.S.A. 47:1A-1.1 (including in the definition of government

record any items "received" by the State entity in the course of its official

business). How many schools would be willing to exchange All-22 videos with

Rutgers if by doing so they would be placing their own All-22 videos in the

public domain? The competitive-advantage exemption clearly precludes the

All-22 video from disclosure under OPRA.

      OPRA's federal-law exemption also applies.         The All-22 video is a

copyrightable work under the Copyright Act.        It is an "original work[] of

authorship," 17 U.S.C. § 102(a), "independently created by" Rutgers's football

staff and "possess[ing] at least some minimal degree of creativity," subjecting it

to copyright protection. See Feist Publ'ns, Inc., 499 U.S. at 345. The fair-use


                                                                            A-3773-20
                                       17
doctrine, on which plaintiff relies, is a defense to a copyright-infringement

claim. See Georgia v. Public.Resource.Org, Inc., ___ U.S. ___, 140 S. Ct. 1498,

1513 (2020); Golan v. Holder, 565 U.S. 302, 329 (2012). Having not made use

of the All-22 video, plaintiff cannot rely on the fair-use defense. Accordingly,

plaintiff's fair-use argument is inapplicable, and we need not address it.

      Affirmed.




                                                                             A-3773-20
                                       18